Reasons for Allowance
Claims 1-5, 23-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a silicone gel coated adhesive layer structure as claimed in claim 1.  The closest prior art of record is Kantner et al. (US Patent Application No. 2010/0267302) and Hardner et al. (US Patent No. 6,432,529).  Kantner et al. teach a silicone gel coated adhesive layer structure comprising a porous backing material, an intermediate layer which comprises acrylic acid copolymer and a layer made of a cured silicone gel.  Kantner et al. fail to teach wherein the acrylic acid copolymer is crosslinked by UV radiation through the porous backing material of the first layer, wherein the intermediate layer defines an enhanced bond between the porous backing material and the intermediate layer.  Hardner et al. teach an adhesive tape comprising a layer of UV crosslinkable acrylic self-adhesive and a medical nonwoven backing.  Hardner et al. fail to teach an acrylic acid copolymer crosslinked by UV radiation through the porous backing material of the first layer, wherein the intermediate layer defines an enhanced bond between the porous backing material and the intermediate layer.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/6/2022